Title: To Benjamin Franklin from Chantereyne, 6 May 1780
From: Chantereyne, —— de
To: Franklin, Benjamin


Monsieur,
Cherbourg le 6 May 1780.
Jespere que votre excellence aura bien reçu par le dernier ordinaire, la procedure de MM. les officiers de lAmirauté de Cherbourg concernant la Prise hollandoise la flore Chargée pour Compte des Negts De Dublin, faite par Le Corsaire Americain le Black prince armé à Dunkerque, par M. J. Torris qui est parti depuis quelques jours pour Paris, & qui aura lhonneur de vous rendre compte des circonstances qui ont occasionné cette prise neutre.
Je vous prie, Monsieur, de vouloir bien jetter les yeux sur un memoire d’observations que jai fait rediger par M. Groult docteur en droit jurisconsulte le plus eclairé sur les loix maritimes de leurope, dans lequel il fait voir la legitimité de larret de ce navire. Je me flatte que votre excellence y fera toute lattention que merite cette affaire pour le bien des Sujets des etats unis.
Je suis avec un profond respect, Monsieur, Votre tres humble & tres obeissant Serviteur.
De Chantereyne
M. Le Dr. Franklin.
